Exhibit AMENDMENT TO CREDIT AGREEMENT This Amendment to Credit Agreement (this “Amendment”), dated as of November 19, 2009, is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below, and the Lenders (as defined below) signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, the “Credit Agreement”). B.The Borrower, the Administrative Agent and the Lenders party hereto have agreed to amend the Credit Agreement subject to and upon the terms and conditions set forth in this Amendment. NOW, THEREFORE, the parties agree as follows: 1.Amendment to Section 1.01 of the Credit Agreement.Section 1.01 of the Credit Agreement is hereby amended, effective upon the consummation of the Vitol Transaction, as follows: 1.1The definition of “Change of Control” is hereby amended by (a) changing the reference to “Qualifying Owners” in clause (b) thereof to “Qualifying Owner” and (b) deleting clause (c) in its entirety and replacing it with the following: “(c) during any period of 12 consecutive months, a majority of the members of the board of directors or other equivalent governing body of General Partner ceases to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body; provided that, notwithstanding the foregoing, any changes to the composition of individuals serving as members of the board of directors or other equivalent governing body of General Partner approved by any Qualifying Owner shall not constitute a “Change of Control” hereunder.As used herein, “Qualifying Owner” means Vitol Inc. or any Affiliate of Vitol Inc.” 1.2The definition of “Costs of Restructuring” is hereby amended by deleting clause (c) in its entirety, and replacing it with the following: “plus (c) all other restructuring expenses in an amount not to exceed, in the aggregate, through the Maturity Date, the sum of (i) $6.5 million, (ii) the cost incurred by the Borrower for the purchase of new directors’ and officers’ liability insurance coverage in November 2009 in connection with the Vitol Transaction; and (iii) fees paid to the Lenders (including fees for Lenders’ counsel and advisors) in connection with the Amendment to Credit Agreement dated as of November19, 2009, among the Borrower, the Guarantors, the Administrative Agent and the Lenders parties thereto, which aggregate cap on Costs of Restructuring under this clause (c) shall be calculated on a net basis after giving effect to Costs of Restructuring that are reimbursed to the Borrower by insurance providers.” 1.3The definition of “Eligible Assignee” is hereby deleted in its entirety and replaced with the following: “ “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; and (d) any other Person (other than a natural person) approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender and (ii) unless an Event of Default has occurred and is continuing, the Borrower (each such approval not to be unreasonably withheld or delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.” 1.4The definition of “Net Cash Proceeds” is hereby amended, effective as of April 7, 2009, by inserting the following language in clause (i) immediately after the word “Disposition”: “(other than a Disposition permitted by Section 7.06(a), (b), (d), (e) or (f))”. 1.5The following defined term is hereby inserted in its appropriate alphabetical order: “ “Vitol Transaction” means the acquisition by Vitol Inc. or one or more Affiliates thereof (collectively, “Vitol”) of (i) 100% of the membership interests in the General Partner and (ii) the subordinated units of Borrower presently held by or pledged to Manchester Securities Corp.” 1.6The following defined terms are hereby deleted in their entirety:“Borrower Assignment Agreement”, “Borrower Assignment
